Title: To Alexander Hamilton from William S. Smith, 17 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] March 17, 1800. “Not thinking it prudent to leave the sons of St. Patrick to frolick without my superintendance in Camp, I have declined the invitation from the Inhabitants of New Ark, to spend this day there. Our Camp is in mirth but not improperly. It is now 3. oClock, & St. Patricks most Zealous sons, are pretty tranquil. Enclosed are some communications relative to Capt. Courtlandt and Lt Livingston, when they visited Elizabeth Town—which are respectfully submitted.”
